Title: From Alexander Hamilton to Adam Hoops, 21 June 1799
From: Hamilton, Alexander
To: Hoops, Adam, Jr.


          
            Sir,
            New York June 21st. 1799
          
          The inclosed have been referred to me by the Secy. of War—In the cases of Garrison Courts martial the Commanding Officer is to Act upon the Sentences with out reference elsewhere. None but the Proceedings of a General Court Martial are to be transmitted
          With great consideration &c
          Major Hoops
        